Citation Nr: 0940167	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1950 to June 
1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for 
a back condition, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the Veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  

The February 2008 letter in this regard is insufficient.  The 
letter misinforms him of the basis for the RO's December 2004 
decision against reopening the claim.  It does not inform the 
Veteran as to the basis for the prior final denial of service 
connection for his back claim, or of what evidence would be 
necessary to substantiate the claim.  Service connection for 
the Veteran's back claim was denied in a September 1996 
rating decision.  Service connection was denied because the 
evidence did not show a chronic back disability in service, a 
nexus between the Veteran's current condition and service, 
evidence of a continuity of symptomatology since service, or 
evidence of arthritis of the back from within one year of the 
Veteran's discharge.  The corrected notice letter must advise 
the Veteran of these bases, and inform him of what evidence 
would be necessary to substantiate the claim now.  

With regard to the Veteran's claim involving his left 
shoulder, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the record contains a current diagnosis of degenerative 
joint disease documented, for example, in a VA treatment 
record of January 2004.  The Veteran's service treatment 
records indicate that in April 1951 he suffered a contusion 
of the left shoulder and a possible fractured rib or 
fractured vertebral process when he slipped and fell.  
Subsequent x-rays revealed no fractures.  He was treated with 
bed rest and was noted to have "minimal residual 
tenderness" within five days of the accident.

In a January 2009 statement of the Veteran's chiropractor, 
Michelle Gingras, she stated, "[t]he patient came in on 
06/26/2008 complaining of left shoulder pain. This is 
probably due to the injury [the Veteran] suffered in a fall 
documented in his service medical records, which I have 
reviewed."  While the Board recognizes this is positive 
evidence in support of the Veteran's claim, the opinion is 
also speculative.  The law provides that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  It has been observed that statements 
from doctors which are inconclusive as to the origin of a 
disease can not be employed as suggestive of a linkage 
between the current disorder and the claimed incident of 
service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).

The file contains no other nexus opinions.  A VA examination 
has never been afforded to the Veteran for his left shoulder 
claim.  For these reasons, and based on the evidence above, 
the Board finds that a remand for a VA examination is 
necessary before the claim can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	With regard to the Veteran's back 
claim, provide 
him with proper notice under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran should be advised that evidence 
is considered "new" if it was not of 
record at the time of the last final 
disallowance of the claim.  "Material" 
evidence is evidence which relates to an 
unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial and must raise a reasonable 
possibility of substantiating the claim.  
       The notice should further advise 
him that service connection for his back 
claim was denied in a September 1996 
rating decision on the bases that there 
was no evidence of a chronic back 
disability in service, a nexus between 
the Veteran's current condition and 
service, a continuity of symptomatology 
since service, or of arthritis of the 
back from within one year of the 
Veteran's discharge.  Advise him that 
this claim may now be substantiated, for 
example, with evidence of a nexus between 
his current disability and service or 
with evidence of a continuity of 
symptomatology since discharge.
	
2.  With regard to the Veteran's left 
shoulder claim, afford him a VA 
examination to ascertain the nature and 
etiology of his left shoulder condition.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
treatment record of April 1951 and the 
January 2009 opinion of Michelle Gingras, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
currently diagnosed left shoulder 
condition had its onset during service or 
is in any other way causally related to 
his active service.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



